Title: 1778 Octr. 22. Thursday.
From: Adams, John
To: 


       William Whitmarsh Jur., born in Braintree, maried and living in Marblehead, was taken Prisoner on board the Yankee Privateer, Captain Johnson. After having taken two Ships, the Prisonors rose upon them, and carried them to England. Carried to Chatham and put on board the Ardent 64 Gun Ship, Captn. Middleton. Next put on board the Mars 74, from thence on board the Vultur sloop for Spithead. At Spithead put on Board the Balfleur 90.—11 Oct. 1776 put on board the Rippon of 60 Guns Commodore Vernum Vernon, bound to the East Indies. Sailed 24 Novr. from Spithead and arrived at Madrass 8 June 1777.—11 Aug. I left the Ship, and went Upon the Malabar Coast —from thence to a danish Island—thence to Bengal—thence to a danish Factory. Discharged from the danish Snow. In Novr. 17. I shipped on Board an East India man, homeward bound. Sailed in December to Madrass. Arrived in Jany. 1778–sailed 6th. February—arrived at Spithead 6 of Aug.—17 impressed. All the Men on board the Fleet were pressed, Midshipmen, Quarter Masters and all.—27. had a ticket of Liberty for 14 days.—11 September left London for Flushing. Arrived 27.—7 Oct. at Dunkirk.—Never entered, and never would.
       
       
       
       
       
       
      